Citation Nr: 0916593	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  03-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from August 1963 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The Board remanded the claim in February 2006 and March 2007 
for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Unfortunately, the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's previous remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

The Veteran's claim of service connection for PTSD is based 
on his allegations of in-service assault.  The Veteran has 
asserted that he was physically assaulted by 21 military 
police officers in front of a Gate Four Restaurant in August 
1996.  A review of the claims folder indicates that the RO 
has attempted to retrieve records that could verify the 
assault from law enforcement officials in Kentucky and 
Tennessee but has not been successful.  Furthermore, there is 
no indication in the Veteran's service treatment records or 
personnel records that such a personal assault occurred.

In such instances, however, VA regulations provide that 
alternative evidence, such as evidence of behavior changes 
that occurred at the time of the incident, might still 
establish that an in-service stressor incident occurred.  
Examples of behavior changes that might indicate a stressor 
include a request to be transferred to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2008); see 
also VA Adjudication Procedure Manual M21-1MR (M21-1MR), Part 
IV, regarding personal assault.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the Veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  Further, the M21-1MR 
identifies alternative sources for developing evidence of 
personal assault, including private medical records, civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.

In this case, the Board finds that the correspondence of 
record from the RO to the Veteran does not satisfy the above 
provisions.  In its February 2006 remand, the Board 
specifically noted that the Veteran had not been provided the 
notice set forth in 38 C.F.R. § 3.304(f)(3) and instructed 
the RO to provide the notice.  Subsequent correspondence from 
the RO to the Veteran, to include VCAA notice letters issued 
in March 2006 and March 2008, fail to address the specific 
notice provisions required for personal assault cases.    

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that evidence from 
sources other than his service records may 
corroborate his account of the alleged in-
service personal assaults.  Examples of 
such evidence include, but are not limited 
to: records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; tests for sexually-transmitted 
diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources. Examples of 
behavior changes that may constitute 
credible evidence of the stressor include, 
but are not limited to: a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.

2.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claim of service connection for 
a psychiatric disorder, to include PTSD.  
If the benefit sought is not granted to 
the Veteran's satisfaction, issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
representative an opportunity to respond.
   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




